Citation Nr: 0913676	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-13 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a local hearing 
before the Board.  The hearing was scheduled for February 5, 
2009, at the Phoenix RO.  However, the Veteran did not report 
for the hearing, and no request for postponement was received 
and granted prior to the hearing date.  Under 38 C.F.R. 
§ 20.704(d), when a veteran fails to appear for a scheduled 
hearing and no request for postponement is received, the 
claim is processed as though the request for hearing had been 
withdrawn.  Therefore, this case will be processed as though 
the request for a hearing was withdrawn, and the Board can 
now proceed to appellate review.  See 38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

The Veteran's diabetes mellitus, type II is managed with 
insulin, hypoglycemic medications, and a restricted diet.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for type II diabetes mellitus have not been met.  38 U.S.C.A. 
§§  1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.119a, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
and personnel records, and the Veteran submitted private 
treatment records.  Further, he was afforded VA medical 
examinations in April 2005, August 2006, and September 2008.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Higher Initial Evaluation for Diabetes Mellitus

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

In this case, the Veteran has been assigned an evaluation 
under Diagnostic Code (DC) 7913, which falls under the 
Schedule of Ratings for the endocrine system, found in 
38 C.F.R. § 4.119.  Under DC 7913, which specifically 
addresses evaluation of diabetes mellitus, a 10 percent 
evaluation is assigned where the disorder is manageable by a 
restricted diet only.  A 20 percent evaluation is assigned 
where diabetes requires insulin and restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is assigned where diabetes requires insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent evaluation is assigned where the disease requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
evaluation is assigned where diabetes requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he is entitled to a higher 
initial evaluation for his diabetes mellitus.  He is 
currently assigned a 20 percent evaluation under DC 7913 
effective from November 22, 2003, one year prior to the date 
his claim for service connection was received.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that his disability picture most 
nearly reflects the currently assigned rating category of 20 
percent under DC 7913.  

Records from Family Health Care show that the Veteran was 
initially diagnosed with diabetes in the early 1990s.  
Records from the same provider show that in October 2003, he 
was taking hypoglycemic medications to regulate his sugar 
levels and that the medications were successful in managing 
his hypoglycemic symptoms.  

A September 2003 letter from Dr. F.P.C., an ophthalmologist, 
states that the Veteran showed no signs of diabetic 
retinopathy.  

A December 2004 Phoenix VA Medical Center (VAMC) note shows 
that the Veteran began having pain in both legs with walking 
about 100 feet, relieved by rest.  The pain was worse in the 
calves than in the upper legs.  He reported this pain had 
been ongoing for about 4 years, but worsened over the past 6 
months.  At that time, the Veteran stated he was smoking a 
half a pack of cigarettes per day.  He was not taking any 
blood pressure medications at that time, but continued to 
take hypoglycemic medications.  The doctor assessed 
peripheral vascular disease.  A Doppler study performed later 
that month revealed mild arterial insufficiency and possible 
iliac occlusion and distal atherosclerotic disease in the 
right leg, and mild to severe arterial insufficiency and 
diffuse atherosclerotic disease in the left leg.

In March 2005, VAMC notes show the Veteran continued to 
complain of difficulty walking, with pain in his legs with 
distances of 100 feet.  Vital signs taken at that time were 
noted to be representative of the Veteran's not taking his 
medications to control hypertension.  Later that month, he 
complained of right hand weakness that he believed to be 
related to chronic use of a wrist splint for carpal tunnel 
syndrome.  He continued to smoke, and reported leg pain after 
walking 50 feet.  

In April 2005, the Veteran was afforded a VA examination.  He 
reported symptoms of diabetes since he was 21 years old.  He 
had a wound on his right foreleg in 1990, and as a result, 
had blood tests done which revealed elevated blood sugar 
levels.  There had been no ketoacidosis or hypoglycemia, and 
no hospitalizations.  He was currently on a non-caloric 
restricted, diabetic diet, and he denied any restriction of 
activity, either occupational or recreational, due to his 
diabetes.  He was taking medication to regulate sugar levels.  
Examination of the eyes revealed no diabetic retinopathy.  
Necrobiosis diatbeticorum was evidence on the right lower leg 
in the form of a depressed, red, 5-by-6 centimeter scar 
without keloid formation.  The examiner assessed type II 
diabetes mellitus associated with peripheral neuropathy, 
proprioceptive abnormalities, positive Romberg test, and 
possible carpal tunnel syndrome of the right arm.  

In June 2005, the VAMC conducted a nerve conduction study to 
rule out carpal tunnel syndrome versus diabetic neuropathy.  
The results showed severe far advanced right carpal tunnel 
syndrome, and no evidence of diabetic peripheral neuropathy 
of either the lower or upper extremities.  

In January 2006, the Veteran reported at the VAMC that he did 
not check his blood sugar levels at home due to the cost of 
supplies.  Rather, he relied on the presence or absence of 
symptoms and periodic blood tests through VA visits.  He 
stated he had not had any hypoglycemic episodes in the recent 
past.  

In August 2006, the Veteran was afforded another VA 
examination.  The Veteran continued to take medications to 
control blood sugar, as well as medication for hypertension.  
The doctor noted that hypertension was a strong risk factor 
for vascular disease, along with the Veteran's smoking 
history since age 15 or 16, currently at one pack per day but 
sometimes up to 2 packs per day.  The Veteran reported 
infrequent episodes of hypoglycemia, and those episodes occur 
when he has forgotten to eat.  He becomes dizzy and shaky and 
eating always relieves the symptoms.  He stated he had never 
had to limit physical activity because of development of 
hypoglycemia, and had never had to be hospitalized or visit 
an emergency room for diabetes.  Further, he had never had 
ketoacidosis.  He reported his peripheral vascular disease 
had worsened over the past 2 years because he used to be able 
to walk 2 miles, but now could only walk one-fourth of a mile 
before he developed claudication in his calves.  The examiner 
noted the Veteran's complaint that sensation in his feet was 
not as good as it used to be but there was no overt numbness, 
concluding that there were no overt signs of diabetic 
neuropathy and mentioning a January 2005 EMG that did not 
demonstrate diabetic neuropathy.  The examiner assessed 
diabetes mellitus type II, peripheral vascular disease with 
claudication, hypertension, and very early nephropathy 
demonstrated by mild proteinuria.  With regard to peripheral 
vascular disease, the examiner stated the risk factors 
included a long history, at least 50 years, of tobacco abuse, 
diabetes of 12 to 15 years duration, and hypertension and 
dyslipidemia of unknown duration.  Hypertension was not at 
least as likely as not secondary to diabetes, and attributing 
hypertension to diabetes could not be done without resort to 
mere speculation.  

In September 2008, another VA examination was conducted.  It 
was noted the Veteran had suffered a cerebrovascular accident 
and was hospitalized at the VAMC in February and March 2007, 
where he had a right hemiparesis, aphasia and dysphasia.  
Since that time, he had been confined to a wheelchair and 
could not stand or even take 1 to 2 steps.  He had smoked 2 
packs of cigarettes every day for 40 years but stopped when 
he had his cerebral infarct.  Based on a review of the 
Veteran's records, the examiner stated the diabetes had 
remained unchanged until September 2008, when he had nausea 
and vomiting, stopped his diabetic medications, and was 
admitted to the hospital with a very high blood sugar level.  
Whether he had diabetic ketoacidosis was unknown, but he was 
given insulin and has been maintained on insulin.  The dosage 
is dependent on his blood sugar level, and the Veteran said 
he did not know how much or how often he took insulin. 

With regard to restriction of occupational and recreational 
activities, the examiner stated it was unknown whether the 
Veteran would require restriction of activities due to his 
diabetes, because he was confined to a wheelchair because of 
his cerebral infarct.  Prior to the hospitalization for the 
cerebral infarct, the examiner saw no evidence of episodes of 
ketoacidosis or hypoglycemic reactions.  The Veteran was 
seeing his diabetic care provider every 3 to 6 months, and 
prior to the cerebral infarct, his activities had not been 
restricted.  Indeed, he had been quite active, walking 
several times a day.  He was on a diabetic diet.  The 
examiner assessed diabetes, and peripheral vascular disease 
which was asymptomatic.  The examiner went on to state that 
the predominant risk factor for the Veteran's peripheral 
vascular disease was his smoking history, with dyslipidemia 
and diabetes being other potential contributing factors.  The 
examiner further opined that it would be speculative to say 
whether the Veteran's nephropathy was due to his diabetes or 
to hypertension.  His hypertension, in turn, had not been 
caused by diabetes, and his diabetes was not caused by 
hypertension.  

Based on the foregoing, the Board finds that the criteria for 
the next higher evaluation of 40 percent have not been met, 
and that the Veteran's disability picture most nearly 
reflects the currently assigned 20 percent evaluation.  

As stated above, the criteria for a 40 percent evaluation 
under DC 7913 includes not only the use of medication or 
insulin and dietary restrictions, but also regulation of 
activities.  While the evidence shows the Veteran took 
medication, insulin, and had a restricted diet in order to 
control his diabetes, there is no evidence that his 
occupational or recreational activities were restricted due 
to his diabetes.  The Veteran denied any such restrictions on 
activities during the April 2005 and August 2006 VA 
examinations.  In addition, the September 2008 VA examiner 
reviewed the Veteran's records and did not note any 
limitations on activities prior to the cerebral infarct that 
left him in a wheelchair.  Moreover, there is no indication 
in the VAMC or Family Health Care records that physical or 
occupational restrictions were recommended by the Veteran's 
treatment providers due to his diabetes.  

The Board has also considered the rating criteria for the 60 
percent rating category, which include all those in the 40 
percent category plus episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated.  The Board notes the August 2006 VA 
examination, during which the Veteran stated he never had to 
be hospitalized or go to the emergency room for diabetes.  
Also, the September 2008 VA examination noted that the 
Veteran had been seeing a diabetic care provider every 3 to 6 
months prior to his cerebral infarct.  Thus, the Veteran is 
lacking several of the criteria necessary for a 60 percent 
evaluation under DC 7913. 

The Board has considered whether the Veteran has any 
complications of diabetes that would allow for a separate 
evaluation.  However, diabetic peripheral neuropathy was 
ruled out in a June 2005 nerve conduction study.  Also, 
although the August 2006 and September 2008 VA examiners 
assessed peripheral neuropathy and acknowledged that diabetes 
is a risk factor for the condition, they stated that the 
Veteran's smoking history was the greatest risk factor for 
neuropathy, and that a number of other conditions could have 
contributed as well.  Finally, currently the Veteran is 
confined to a wheelchair as a result of the 2007 cerebral 
infarction, and thus, his peripheral neuropathy is 
asymptomatic; therefore, he does not currently suffer any 
additional disability due to the neuropathy.  

There are no other current complications that can be 
attributed to diabetes.  Both the August 2006 and September 
2008 VA examiners stated that hypertension was not related to 
diabetes.  In addition, the September 2008 VA examiner stated 
he would have to resort to speculation in order to say 
whether the Veteran's nephropathy was related to hypertension 
or diabetes.  

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for type II diabetes mellitus 
in excess of 20 percent.  Therefore the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


